Citation Nr: 0504503	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-18 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1965 to August 
1968.  This case comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a November 2002 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office in Roanoke, Virginia (RO).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board finds that a remand is in 
order.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where a physician relates the 
current condition to the period of service.  38 C.F.R. § 
3.303(d); see also Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).  
Additionally, for certain chronic disorders, including 
sensorineural hearing loss, service connection may be granted 
if the disease becomes manifest to a compensable degree 
within one year following separation from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1112, 1132 (West 
2002); 38 C.F.R. § 3.304(b) (2004).  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b).  A preexisting injury or 
disease is considered aggravated by military service where 
there is an increase in disability during service, absent a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2004).  The presumption of 
aggravation may be rebutted only by clear and unmistakable 
evidence.  38 C.F.R. § 3.306(b).

Also, a preexisting injury or disease will be presumed to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is clear and unmistakable evidence 
(obvious or manifest) that the increase in disability is due 
to the natural progress of the disease.  38 C.F.R. § 3.306.  
However, temporary flare-ups of a disorder do not constitute 
aggravation if there is no increase in the underlying 
disability.  Hunt v. Derwinski, 1 Vet. App. 292, 296-7 
(1991).

An audiological examination of the veteran, which was 
conducted at service entrance, was abnormal on the right ear; 
however the veteran was accepted for enlistment.  The veteran 
claims that he has a current bilateral hearing disability 
that is the result of noise exposure while training as a 
diesel mechanic on active duty.  Service medical records show 
treatment for hearing loss and acoustic trauma.  However, 
service medical records attribute hearing loss to acoustic 
trauma while in service, showing an affected PULHES profile 
(Physical capacity and stamina, Upper extremities, Lower 
extremities, Hearing and ears, Eyes, and Psychiatric 
condition) at the "H" level of "3," but then show the 
veteran's "H" level one month prior to separation to be a 
"1."   See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) 
(Observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service).  Further, the 
veteran's separation audiological examination again showed 
the veteran's "H" level to be a "3," and the veteran was 
diagnosed with "Right sensorineural hearing loss secondary 
to acoustic trauma" at that time.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that "[w]here, as here, the record before 
the [Board] was clearly inadequate, remand . . . is 
required."  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).  
The Court has also held that the "fulfillment of the 
statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination . . .."  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Although 
the veteran was afforded a VA examination in conjunction with 
his claim for service connection for bilateral hearing loss 
in October 2002, this examination is not adequate for 
appellate purposes.  The veteran's claims file was not 
available for review.  As such, all available evidence was 
not considered.  Likewise, pertinent facts were neither 
identified nor evaluated and weighed.  The Court has held 
that the requirement for evaluation of the complete medical 
history of the veteran's condition operated to protect 
veterans against an adverse decision based on a single, 
incomplete, or inaccurate report, and to enable VA to make a 
more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  In West v. Brown, 7 Vet. App. 70 (1994), the 
Court clearly indicated that the necessity of evaluation of 
the complete medical history applied not only to 
adjudicators, but also to examining physicians and that a 
medical examination that did not reflect reliance upon a 
complete and accurate history was inadequate and "frustrates 
effective judicial review."

Further, in order to prevail on the merits of a claim for 
service connection, three elements must be present:  (1) 
medical evidence of a current disability; (2) medical 
evidence or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of an injury or disease; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Although the 
October 2002 audiological examination report offered a 
diagnosis relative to the veteran's claimed condition, the 
examiner did not offer an opinion as to the etiology of the 
veteran's diagnosed left ear and right ear hearing loss, nor 
as to whether the right ear hearing loss was aggravated by 
active service.

As the claims file was not reviewed contemporaneously with 
the VA audiological examination, and there were no opinions 
as to whether any diagnosed left hearing loss was related to 
his active military service, or whether any diagnosed right 
ear hearing loss was aggravated by his active military 
service, an additional VA examination, to include appropriate 
nexus opinions, is needed in order to render a final decision 
in this case.  38 C.F.R. §§ 3.326, 3.327 (2004).

Accordingly, this case is remanded for the following actions:

1.  The veteran should also be asked to 
identify all sources of pre-service 
medical treatment, and that he furnish 
signed authorizations for release to VA of 
private medical records in connection with 
each source he identifies.  Copies of the 
medical records from all sources he 
identifies, not currently of record, 
should then be requested and associated 
with the claims folder.  All efforts to 
obtain these records should be fully 
documented and, for VA records, the VA 
facility should provide a negative 
response if records are not available.

2.  When the above development has been 
completed and any available evidence 
identified by the veteran has been 
obtained, the veteran's entire claims 
file, including service medical records, 
should be made available and reviewed by 
an appropriate VA examiner, and a nexus 
opinion offered regarding the etiology 
and onset of the veteran's hearing loss 
on each ear.  Further, if the examiner 
finds that any right ear hearing loss 
existed prior to military service, the 
examiner must offer an opinion as to 
whether the veteran's right ear hearing 
loss was aggravated by active service.  A 
complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the above requested opinions 
without resort to speculation, it should 
be so stated.  The report prepared should 
be typed.

If the examiner determines that an 
examination is necessary to form the 
above-requested opinions, one must be 
afforded to the veteran.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner.  The report prepared should be 
typed.

3.  The RO should notify the veteran that 
it is his responsibility to cooperate, in 
any way that will facilitate the RO's 
efforts in developing this claim, to 
include providing information as to 
medical treatment and reporting for any 
examination if requested.  38 C.F.R. 
§§ 3.158, 3.655 (2004) (failure to 
cooperate could result in adverse action 
on his claim).  In the event that the 
veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim, or any portion thereof, 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After the 
veteran and his representative have had an 
adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


